 



Exhibit 10.4
TRAILER PARKING LOT LEASE AGREEMENT

         
 
  LANDLORD:   4300 East Fifth Avenue LLC
 
      1798 Frebis Avenue
 
      Columbus, Ohio 43206-0410
 
       
 
  TENANT:   DSW Inc.
 
      4150 East Fifth Avenue
 
      Columbus, Ohio 43219
 
       
 
  LEASED PREMISES:   220 Trailer Parking Spaces
 
      Columbus International Aircenter
Columbus, Ohio

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
1.
  DESCRIPTION OF LEASED PREMISES     1  
2.
  TERM     1  
3.
  DELIVERY     2  
4.
  RENT     2  
5.
  USE     2  
6.
  TENANT’S WORK     2  
7.
  TENANT’S DUTY TO MAINTAIN     3  
8.
  UTILITIES     3  
9.
  ALTERATIONS     3  
10.
  ASSIGNMENT AND SUBLEASES     3  
11.
  ENCUMBERING TITLE/MECHANICS’ LIENS     4  
12.
  REAL ESTATE TAXES     4  
13.
  ALLOCATION OF RISKS     4  
14.
  INSURANCE     5  
15.
  WAIVER OF SUBROGATION     6  
16.
  DISCLAIMER OF LIABILITY     6  
17.
  LIABILITY FOR DAMAGES     7  
18.
  DAMAGE OR DESTRUCTION OF PREMISES     7  
19.
  COMDEMNATION     7  
20.
  SIGNAGE     7  
21.
  ENVIRONMENTAL CONDITION:     8  
22.
  DEFAULT     10  
23.
  REMEDIES     11  
24.
  DEFAULT OF LANDLORD     11  
25.
  SUBORDINATION     12  
26.
  SURRENDER     12  
27.
  QUIET ENJOYMENT     12  
28.
  HOLDING OVER     12  
29.
  AMENDMENT MUST BE IN WRITING     12  
30.
  NOTICES     13  
31.
  LAW APPLICABLE     13  
32.
  COVENANTS BINDING ON SUCCESSORS     13  
33.
  BROKERAGE     13  
34.
  FORCE MAJEURE     13  
35.
  EXCULPATION OF LANDLORD     14  
36.
  AIRPORT ACCESS     14  
37.
  CONSENT     14  
38.
  SHORT FORM LEASE     14  
39.
  TIME OF ESSENCE     14  
40.
  RELATIONSHIP OF THE PARTIES     14  
41.
  CAPTIONS     15  
42.
  SEVERABILITY     15  
43.
  LANDLORD MEANS OWNER     15  
44.
  LANDLORD’S AND TENANT’S EXPENSES     15  
45.
  EXECUTION OF LEASE BY LANDLORD     16  
46.
  EXHIBITS     16  

i



--------------------------------------------------------------------------------



 



TRAILER PARKING LOT LEASE AGREEMENT
     This Trailer Parking Lot Lease Agreement (the “Lease”) is made this 30th
day of November, 2006 (the “Effective Date”) by and between 4300 East Fifth
Avenue LLC, an Ohio limited liability company (hereinafter referred to as
“Landlord”), with offices located at 1798 Frebis Avenue, Columbus, Ohio
43206-0410 and DSW Inc., an Ohio corporation (hereinafter referred to as
“Tenant”), with offices located at 4150 East Fifth Avenue, Columbus, Ohio 43219,
who hereby mutually covenant and agree as follows:
     1. DESCRIPTION OF LEASED PREMISES: Landlord, for and in consideration of
the covenants and agreements herein contained on the part of Tenant to be
performed, hereby leases to Tenant, and Tenant hereby lets from Landlord,
premises consisting of approximately 10.06 acres and which will contain
approximately 220 trailer parking spaces located in the Columbus International
Aircenter. The Columbus International Aircenter comprises approximately
2,819,647 square feet of leasable space on 171 acres, more or less, of real
property in Franklin County, Ohio, which real property is illustrated on
Exhibit A attached hereto and made a part hereof. The portion of the Columbus
International Aircenter owned in fee simple by Landlord shall for purposes of
this Lease be referred to as the “Real Estate”. The demised premises are
outlined on the site plan attached hereto as Exhibit B and made a part hereof
(the “Site Plan”). Said demised premises, together with all improvements now
located or to be located on said premises during the term of this Lease, shall
collectively be referred to herein as the “Leased Premises”. The Leased Premises
will be adjacent to a trailer parking area comprising approximately 6.36 acres
and which will contain approximately 144 trailer parking spaces which area is
included within the Real Estate and is as shown on the Site Plan and hereinafter
referred to as the “Adjacent Trailer Lot”. Tenant acknowledges and agrees that
the Adjacent Trailer Lot may be used by other tenants of the Real Estate and for
purposes not limited to trailer parking and hereby consents to such use,
provided that any such use will not inhibit or interfere with Tenant’s access to
or from, use and/or occupancy of the Leased Premises as contemplated herein.
     2. TERM: The term of this Lease shall be co-terminus with that certain
Lease Agreement by and between Tenant (successor-in-interest to Shonac
Corporation, an Ohio corporation) and 4300 Venture 6729 LLC, a Delaware limited
liability company (successor-in-interest to 4300 East Fifth Avenue LLC, an Ohio
limited liability company) dated March 22, 2000 as amended by that certain
Modification Letter dated June 1, 2001 and as further amended by that certain
First Amendment to Industrial Space Lease (collectively referred to as the
“Industrial Space Lease”) such that any and all of Tenant’s rights to extend the
term of the Industrial Space Lease shall be applicable to extend the term of
this Lease including any and all option rights provided therein. In the event
the Industrial Space Lease terminates for any reason, the term of this Lease
shall terminate simultaneous with same and all parties not in default shall be
released from any and all obligations or liabilities hereunder (subject to the
reimbursement obligations of Landlord set forth below). Notwithstanding the
foregoing, Tenant shall have the right, in Tenant’s sole discretion to terminate
this Lease for any reason by written notice to Landlord, which termination shall
be effective on the date stated in such notice and all parties not in default
shall be released from any and all obligations or liabilities hereunder (subject
to the reimbursement obligations of Landlord below). In the event Landlord or
Tenant terminates the Lease pursuant to this Section 2 and provided that Tenant
is not in default beyond any applicable notice or cure period, Landlord shall
reimburse Tenant, for the unamortized value of the unreimbursed leasehold
improvements

1



--------------------------------------------------------------------------------



 



included in Tenant’s Work within fifteen (15) days after receipt of a request
and invoice from Tenant itemizing such amount.
     3. DELIVERY: Landlord agrees to deliver possession of the Leased Premises
to Tenant in its existing condition on the Effective Date.
     4. RENT: Tenant shall not be obligated to pay annual rent in connection
with its use and occupancy of the Leased Premises.
     5. USE: Tenant shall be entitled to the exclusive use of the Leased
Premises. The Leased Premises shall be used for the parking of Tenant’s trailers
and for no other purpose, without the written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed.
     6. TENANT’S WORK: Tenant agrees to make the improvements to the Leased
Premises and the Adjacent Trailer Lot described on the scope of work attached
hereto and made a part hereof as Exhibit C (the “Tenant’s Work”). The cost and
expense of such renovation shall be paid as follows:
     a. Tenant shall pay for any and all costs and expenses resulting from the
renovation to the Leased Premises and Adjacent Trailer Lot which are not
“Infrastructure Costs,” which are hereby defined as drainage, water retention
(basins) and grading work further identified and designated on Exhibit C.
     b. Landlord shall pay thirty-six percent (36%) and Tenant shall pay
sixty-four percent (64%) of any and all costs and expenses resulting from the
renovation to the Leased Premises and Adjacent Trailer Lot which are
Infrastructure Costs (the “Tenant Reimbursement”).
     The Tenant’s Work shall be done in a good and workmanlike manner and shall
comply with applicable federal, state and local laws, rules, regulations and
code requirements pertaining thereto, and Tenant shall be responsible for
obtaining any and all consents required in connection thereto. In connection
with Tenant’s Work, Landlord hereby grants to Tenant a temporary license
providing access to and permission to perform the portion of Tenant’s Work on
the Adjacent Trailer Lot, which license shall terminate upon the completion of
Tenant’s Work and Landlord’s reimbursement of the Tenant Reimbursement as set
forth below. Notwithstanding the foregoing plans for renovation, Tenant accepts
the Leased Premises in its existing condition and agrees that it shall be
responsible for maintaining and repairing same (as set forth below) and
complying with all applicable laws, regulations and ordinances pertaining to its
use and occupancy of same, all at Tenant’s expense.
     The Tenant Reimbursement shall be paid by Landlord to Tenant upon
completion of Tenant’s Work and within ten (10) days of receipt of an invoice
from Tenant requesting payment with a copy of Tenant’s contractor’s invoice and
Tenant providing to Landlord a lien waiver from Tenant’s general contractor. In
the event Landlord does not timely pay the Tenant Reimbursement to Tenant,
Landlord shall pay to Tenant interest on such unpaid amounts at a rate of
interest equal to four percent (4%) over the prime rate in effect from time to
time as established by National City Bank, Columbus, Ohio.

2



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained in this Lease, the
Tenant improvements shall, at all times during the term of this Lease and upon
the expiration or earlier termination of this Lease, be the property of
Landlord. Tenant shall not acquire any interest, equitable or otherwise, in any
Tenant improvements, except the leasehold described herein. Tenant agrees that
the Tenant Reimbursement shall be used for improvements to the Leased Premises,
which shall be affixed to the Real Estate and the improvements constructed
thereon, and shall not be used for the purchase of Tenant’s personal property.
     7. TENANT’S DUTY TO MAINTAIN: It is agreed that Tenant shall, during the
term of this Lease, be responsible at its sole cost and expense, for
maintaining, repairing and replacing the Leased Premises, including but not
limited to, resurfacing, resealing, restriping and repairing any portion of the
Leased Premises.
     8. UTILITIES: As part of Tenant’s Work, Tenant shall install lighting for
the Leased Premises as set forth on Exhibit C. Upon completion of Tenant’s Work
and installation of such lighting, Tenant shall be responsible for electric
service to the Leased Premises on account of such lighting. In the event the
utility provider or its representative for electric service to the Leased
Premises shall invoice Tenant for its usage directly then Tenant shall pay any
and all amounts due directly to such utility provider. In the event the utility
provider or its representative for electric service to the Leased Premises shall
invoice Landlord for the total utility usage applicable to the Leased Premises
and the Adjacent Trailer Lot (or any other portion of the Real Estate), then
Tenant shall pay to Landlord Tenant’s proportionate share of same. Simultaneous
with the billing to Tenant of its utility charges for the Leased Premises,
Landlord shall provide Tenant with details regarding the calculations used by
Landlord in computing Tenant’s proportionate share of same. Tenant shall have
the right at all times during the term hereof to submeter such electric service
at Tenant’s expense. Landlord shall not be liable for the quality or quantity of
electric service to the Leased Premises and Landlord shall not be liable in
damages or otherwise for any failure or interruption of any such electric
service being furnished to the Leased Premises unless due to the negligence or
willful act or omission of the Landlord, its agents, contractors, or employees.
     9. ALTERATIONS: Tenant shall make and shall be entitled to make without
Landlord’s prior consent, any and all additions, improvements and alterations in
the Leased Premises required on account of Tenant’s particular use of the Leased
Premises and as required by any governmental authority.
     10. ASSIGNMENT AND SUBLEASES: Tenant agrees not to assign or sublease the
Leased Premises, any part thereof, or any right or privilege connected therewith
or to allow any other person, except Tenant’s agents and employees to occupy the
Leased Premises or any part thereof, without first obtaining Landlord’s written
consent, which consent shall not be unreasonably withheld. One consent by
Landlord shall not be consent to subsequent assignment, sublease or occupation
by other persons. Any unauthorized assignment or sublease by Tenant shall be
void and shall terminate this Lease at Landlord’s option. Tenant’s interest in
the Lease is not assignable by operation of law, nor is any assignment of its
interest herein, without Landlord’s written consent, which consent shall not be
unreasonably withheld. Notwithstanding anything herein to the contrary, Tenant
shall be permitted without Landlord’s consent to sublease or assign all or part
of the Leased Premises to a subsidiary, parent or affiliate entity; provided
that Tenant shall remain fully liable hereunder.

3



--------------------------------------------------------------------------------



 



     11. ENCUMBERING TITLE/MECHANICS’ LIENS: Tenant shall not do any act which
shall in any way encumber the title of Landlord in and to the Leased Premises or
the Real Estate, nor shall the interest or estate of Landlord in the Leased
Premises or the Real Estate be in any way subject to any claim by way of lien or
encumbrance, whether by operation of law or by virtue of any express or implied
contract by Tenant. Any claim to, or lien upon, the Leased Premises or the Real
Estate arising from any act or omission of Tenant shall accrue only against the
leasehold estate of Tenant and shall be subject and subordinate to the paramount
title and rights of Landlord in and to the Leased Premises and the Real Estate.
Tenant shall have the option to record a Notice of Commencement in substance and
form approved in advance by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed.
     Tenant shall not permit the Leased Premises or the Real Estate to become
subject to any mechanics’, laborers’ or materialmen’s lien on account of labor
or material furnished to Tenant or claimed to have been furnished to Tenant in
connection with work of any character performed or claimed to have been
performed on the Leased Premises by, or at the direction or sufferance of
Tenant. In the event a mechanic’s lien is filed against the Leased Premises or
the Real Estate due to work performed by or on behalf of Tenant, Tenant shall
discharge, cause to be discharged or bond off same within twenty (20) days from
Tenant’s receipt of written evidence of the filing thereof. If Tenant fails to
discharge or bond off said lien, Landlord may bond off or pay same without
inquiring into the validity or merits of such lien, and all sums so advanced
shall be paid on demand by Tenant. Tenant hereby agrees to indemnify and hold
Landlord harmless for any liability, cost, damage and expense occasioned by any
mechanic’s lien filed against the Leased Premises or the Real Estate on account
of labor or material furnished to Tenant or claimed to have been furnished to
Tenant in connection with the Leased Premises.
     12. REAL ESTATE TAXES: The responsibility for the payment of any and all
real estate taxes and/or assessments applicable to the Leased Premises and the
Adjacent Trailer Lot during the term of the Lease shall be upon Landlord. Tenant
shall reimburse to Landlord, on a semi-annual basis, Tenant’s proportionate
share of real estate taxes and/or assessments which have accrued during the term
hereof, within thirty (30) days after Tenant’s receipt of a statement from
Landlord setting forth the calculation of Tenant’s proportionate share
accompanied by the tax bill on which such statement is rendered.
     13. ALLOCATION OF RISKS: The parties desire, to the extent permitted by
law, to allocate certain risks of personal injury, bodily injury or property
damage, and risks of loss of real or personal property by reason of fire,
explosion or other casualty, and to provide for the responsibility for insuring
those risks. It is the intent of the parties that, to the extent any event is
required by the terms hereof to be covered by insurance, any loss, cost, damage
or expense, including, without limitation, the expense of defense against claims
or suits, be covered by insurance, without regard to the fault of Tenant, its
officers, employees, agents, contractors and customers (“Tenant Protected
Parties”), and without regard to the fault of Landlord, Agent, their respective
members, officers, directors, employees, agents and contractors (“Landlord
Protected Parties”). As between Landlord Protected Parties and Tenant Protected
Parties, such risks are allocated as follows:
     a. Tenant shall bear the risk of personal injury, bodily injury or death,
or damage to property, or to third persons, occasioned by events occurring
within, on or about

4



--------------------------------------------------------------------------------



 



the Leased Premises, regardless of the party at fault, if any.
     b. Landlord shall bear the risk of personal injury, bodily injury or death
or damage to property, or to third persons, occasioned by events occurring on or
about the Real Estate, other than the Leased Premises, regardless of the party
at fault, if any.
     c. Tenant shall bear the risk of damage to contents, trade fixtures,
machinery, equipment, furniture, furnishings and property of Tenant, Tenant’s
Protected Parties and property in Tenant’s control, care and custody in the
Leased Premises.
     Notwithstanding the foregoing, provided the party required to carry
insurance hereof does not default in its obligation to do so, if and to the
extent that any loss occasioned exceeds the coverage or amount of insurance
actually carried, or results from an event not required to be insured against
and not actually insured against, the party at fault shall pay the amount not
actually covered under these respective policies.
     14. INSURANCE: Tenant shall procure and maintain policies of insurance, at
its own cost and expense, insuring:
     a. The Landlord Protected Parties as any “additional insured”, and
Landlord’s mortgagee, if any, of which Tenant is given written notice, and
Tenant Protected Parties, from all claims, demands or actions made by or on
behalf of any person or persons, firm, corporation or entity and arising from,
related to or connected with the Leased Premises, Tenant’s use thereof or
operations therein for bodily injury to or personal injury to or death of any
person, or more than one (1) person, or for damage to property in an amount of
not less than One Million Dollars ($1,000,000.00) per occurrence and not less
than Two Million Dollars ($2,000,000.00) policy aggregate limit. Said insurance
shall be written on an “occurrence” basis and not on a “claims made” basis, and
such liability policies shall include products and completed operations
liability insurance. If at any time during the term of this Lease, Tenant owns
or rents more than one location, the policy shall contain an endorsement to the
effect that the aggregate limit in the policy shall apply separately to each
location owned or rented by Tenant. Landlord shall have the right, exercisable
by giving written notice thereof to Tenant, to require Tenant to increase such
limit to coverage limites generally required by industrial landlords in central
Ohio if, in Landlord’s reasonable judgment, the amount thereof is insufficient
to protect the Landlord Protected Parties and Tenant Protected Parties from
judgments which might result from such claims, demands or actions. Tenant shall
cause its liability insurance to include contractual liability coverage for the
indemnity set forth above and in Section 16 below.
     b. Tenant Protected Parties from all worker’s compensation claims,
including employer’s liability with minimum limits of $500,000.00 per
occurrence.
     c. For the benefit of itself and Landlord’s Protected Parties and
Landlord’s mortgagee, if any, excess and/or umbrella liability insurance of such
types and with limits not less than Twenty Five Million Dollars
($25,000,000.00), insuring against liability for damage or loss to property, and
against liability for personal injury, bodily injury or death, arising from acts
or omissions of Tenant, its agents, employees or invitees.

5



--------------------------------------------------------------------------------



 



     Tenant agrees to provide Landlord with notice of any self-insurance
programs and Landlord shall have the right to approve any such programs. Any
insurance deductibles or self-insurance amounts shall be the responsibility of
Tenant, and any deductibles or self-insurance amounts in excess of $250,000
shall be approved in advance by Landlord.
     Landlord shall procure and maintain policies of insurance insuring:
     a. Commercial general liability (including products and completed
operations) or other policy forms which would provide similar coverages on
behalf of Landlord and Landlord’s Protected Parties for those claims of bodily
injury or property damage arising from the Real Estate and the operations of the
Landlord and Landlord’s Protected Parties. Said liability insurance policy shall
be written on an “occurrence” basis with a combined single limit of One Million
Dollars ($1,000,000.00) per occurrence and not less than Two Million Dollars
($2,000,000.00) policy aggregate limit, and One Million Dollars ($1,000,000.00)
limit for products and completed operations.
     b. Umbrella liability insurance providing a minimum of Fifty Million
Dollars ($50,000,000.00) limit naming the above commercial general liability
policy as an underlying policy.
     15. WAIVER OF SUBROGATION: Landlord and Tenant, and all parties claiming
under Landlord and Tenant, mutually release and discharge the other from all
claims and liabilities arising from or caused by any casualty or hazard covered
or required hereunder to be covered in whole or in part by insurance coverage
required to be maintained by the terms of this Lease on the Leased Premises, the
Real Estate or activities conducted thereon or therewith, and waive any right of
subrogation which might otherwise exist in or accrue to any person on account
thereof. All policies of insurance required to be maintained by the parties
hereunder shall contain waiver of subrogation provisions in accordance with the
foregoing so long as the same are available.
     16. DISCLAIMER OF LIABILITY: To the extent of the insurance carried by
Tenant or required by the terms of this Lease to be carried by Tenant, Tenant
hereby disclaims, and releases Landlord and Landlord’s mortgagee, if any, from
any and all liability, whether in contract or tort (including strict liability
and negligence), for any loss, damage, or injury of any nature whatsoever
sustained by Tenant, during the term of this Lease. The parties hereby agree
that under no circumstances shall Landlord be liable for indirect,
consequential, special, or exemplary damages, whether in contract or tort
(including strict liability and negligence), such as, but not limited to damage
related to the leasing of the Leased Premises under this Lease. Tenant shall
also hold Landlord and Landlord Protected Parties harmless from and against any
and all liability, fines, or other charges incurred as a result of alleged
violations of airport security regulations (FAR parts 107 and 139) by Tenant and
Tenant Protected Parties.
     To the extent of the insurance carried by Landlord or required by the terms
of this Lease to be carried by Landlord, Landlord hereby disclaims, and releases
Tenant from any and all liability, whether in contract or tort (including strict
liability and negligence), for any loss, damage, or injury of any nature
whatsoever sustained by Landlord and Landlord’s Protected Parties, during the
term of this Lease. The parties hereby agree that under no circumstances shall
Tenant be liable for

6



--------------------------------------------------------------------------------



 



indirect, consequential, special, or exemplary damages, whether in contract or
tort (including strict liability and negligence), such as, but not limited to
damage related to this Lease. Landlord shall also hold Tenant and Tenant’s
Protected Parties harmless from and against any and all liability, fines, or
other charges incurred as a result of alleged violations of airport security
regulations (FAR parts 107 and 139) by Landlord and Landlord’s Protected
Parties.
     17. LIABILITY FOR DAMAGES: Tenant shall indemnify, defend and save harmless
Landlord from all liability for injuries and damages to persons or property
sustained on the Leased Premises or because of Tenant’s occupancy thereof.
Tenant, as party in possession, shall be responsible for injuries, damages, or
losses occurring on the Leased Premises from any cause whatsoever. However, it
is agreed and understood that Tenant shall not indemnify and save Landlord
harmless from liability or injuries or damages to persons or property sustained
on the Leased Premises by the reason of the occupancy of the Adjacent Trailer
Lot by another tenant or occupant thereof.
     Landlord shall indemnify, defend and save harmless Tenant from all
liability for injuries and damages to persons or property sustained on the Real
Estate. Landlord, as the party with fee simple ownership, shall be responsible
for injuries, damages, or losses occurring on the Real Estate from any cause
whatsoever. However, it is agreed and understood that Landlord shall not
indemnify and save Tenant harmless from liability or injuries or damages to
persons or property sustained on the Leased Premises.
     18. DAMAGE OR DESTRUCTION OF PREMISES: If at any time during the term of
the Lease, the Leased Premises is destroyed or damaged so that it is unusable by
Tenant by fire, Act of G-d, or other casualty, then Tenant shall have the right
to elect whether or not the Leased Premises will be repaired or restored for
occupancy under the terms hereof. Tenant shall exercise such election by giving
to Landlord, notice in writing of Tenant’s election, at any time within thirty
(30) days from the time of such injury or destruction. If Tenant shall elect to
repair or restore the Leased Premises, it shall do so at its sole cost and
expense, except that the cost associated with any such repairs that are
considered Infrastructure Costs shall be paid for and reimbursed in accordance
with Section 6 hereof, provided that Tenant is not in default beyond any
applicable notice or cure period. If Tenant elects not to repair or restore the
Leased Premises in accordance with the foregoing, than Landlord may terminate
the Lease.
     19. COMDEMNATION: If any material portion of the Leased Premises shall be
taken or condemned by any competent authority for any public, quasi-public use
or purpose, then in that event, Tenant may terminate this Lease, at its sole
discretion, on the date when the possession of the part or interest so taken
shall be required for such use or purpose or at Tenant’s option, on a date
thirty (30) days or less prior to such taking. Any and all award, compensation
or damages in connection with such taking, shall be paid to and be the sole
property of Landlord except that Tenant shall be entitled to the unamortized
value of the unreimbursed leasehold improvements as itemized or included in
Tenant’s Work.
     20. SIGNAGE: Tenant desires to construct a monument sign near the
intersection of Stelzer Road and Aircenter Drive, which sign shall replace the
existing “Aircenter” monument sign. Tenant’s replacement monument sign shall
combine the Aircenter identification with Tenant’s identification, subject to
Landlord’s reasonable approval of the location and design of

7



--------------------------------------------------------------------------------



 



such replacement monument sign. Tenant shall be responsible for obtaining all
consents, approvals, permits, variances and/or licenses deemed necessary by
Tenant relating to the replacement monument sign. Landlord shall reasonably
cooperate with Tenant’s efforts; provided however, all such cooperation shall be
at Tenant’s expense. In the event such replacement monument sign is constructed,
it shall at all times during the term of this Lease and thereafter, remain the
property of Landlord and Landlord shall be responsible, at its sole cost and
expense, for any and all repair and maintenance obligations relating to same.
Tenant agrees that upon removal of the existing monument sign, Tenant shall
deliver such existing monument sign to Landlord at a location reasonably
designated by Landlord. Landlord and Tenant acknowledge and agree that there is
no representation by Landlord or any guarantee on Landlord’s part that any such
replacement sign will be permitted or that Tenant will be able to obtain Tenant
representation on same. Notwithstanding the foregoing, to the extent that
Landlord has rights permitting the use, location and/or existence of the
existing monument sign, Landlord shall grant to Tenant or act in good faith to
cause to be granted to Tenant permission to use and/or replace such monument
sign.
     21. ENVIRONMENTAL CONDITION:
     a. “Environmental Condition” Defined. As used in this Lease, the phrase
“Environmental Condition” shall mean: (a) any adverse condition in violation of
Environmental Laws (defined below) relating to surface water, ground water,
drinking water supply, land, surface or subsurface strata or the ambient air,
and includes, without limitation, air, land and water pollutants, noise,
vibration, light and odors, or (b) any condition which may result in (i) a claim
of liability under the Comprehensive Environment Response Compensation and
Liability Act, as amended (“CERCLA”), or the Resource Conservation and Recovery
Act (“RCRA”), or any claim of violation of the Clean Air Act, the Clean Water
Act, the Toxic Substance Control Act (“TOSCA”), or (ii) any claim of liability
or of violation under any federal statute hereafter enacted dealing with the
protection of the environment or with the health and safety of employees or
members of the general public, or under any rule, regulation, permit or plan
under any of the foregoing, or under any law, rule or regulation now or
hereafter promulgated by the state in which the Leased Premises are located, or
any political subdivision thereof, relating to such matters (collectively
“Environmental Laws”). Landlord hereby represents and warrants to Tenant that
there is no Environmental Condition known to Landlord which would prevent the
use of the Leased Premises by Tenant as a trailer parking lot.
     b. Compliance by Tenant. Tenant shall, at all times during the Lease term,
comply with all Environmental Laws applicable to Tenant’s use and occupancy of
the Leased Premises and shall not, in the use and occupancy of the Leased
Premises, cause or contribute to, or permit or suffer any other party to cause
or contribute to any Environmental Condition on or about the Leased Premises.
Tenant shall not, however, be responsible for Environmental Conditions existing
prior to Tenant’s possession of the Leased Premises except for Tenant’s acts or
omissions that worsen, in any way, said conditions, and only to the extent of
the worsening. Landlord shall use its best efforts to cause its predecessor in
interest, the United States of America, to be responsible for all monitoring,
remediation or other obligations regarding the pre-existing Environmental
Conditions which it is to perform. Landlord shall be responsible for all
pre-existing

8



--------------------------------------------------------------------------------



 



Environmental Conditions other than those which the United States of America is
to perform. In the event that the United States of America fails to perform as
provided above, Landlord agrees that Landlord and not Tenant shall be
responsible for said pre-existing Environmental Conditions. Without limiting the
generality of the foregoing, Tenant shall not, without the prior written consent
of Landlord, receive, keep, maintain or use on or about Leased Premises any
substance as to which a filing with a local emergency planning committee, the
State Emergency Response Commission or the fire department having jurisdiction
over the Leased Premises is required pursuant to ‘311 and/or ‘312 of the
Comprehensive Environmental Response, Compensation or Liability Act of 1980, as
amended by the Superfund Amendment and Reauthorization Act of 1986 (“SARA”)
(which latter Act includes the Emergency Planning and Community Right-To-Know
Act of 1986); in the event Tenant makes a filing pursuant to SARA or maintains
substances as to which a filing would be required, Tenant shall simultaneously
deliver copies thereof to Agent, or notify Agent in writing of the presence of
those substances.
     c. Environmental Indemnity. Tenant shall protect, indemnify and save
harmless Landlord and all of its respective members, directors, officers,
employees and agents from and against all liabilities, obligations, claims
damages, penalties, causes of action, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) of whatever kind or nature,
contingent or otherwise, known or unknown, incurred or imposed, based upon any
Environmental Laws or resulting from any Environmental Condition on or about the
Leased Premises which occurs due to the acts or omissions of Tenant and all of
its respective members, directors, officers, employees and agents for whom it is
responsible (“Tenant Contamination”). In case any action, suit or proceeding is
brought against any of the parties indemnified herein by reason of any Tenant
Contamination, Tenant will, at Tenant’s expense, by counsel reasonably approved
by Landlord, resist and defend such action, suit or proceeding, or cause the
same to be resisted and defended. The obligations of Tenant under this
Section 21 shall survive the expiration or earlier termination of this Lease.
     d. Landlord shall protect, indemnify and save harmless Tenant and all of
its respective members, directors, officers, employees and agents from and
against all liabilities, obligations, claims damages, penalties, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) of whatever kind or nature, contingent or otherwise, known or
unknown, incurred or imposed, based upon any Environmental Laws or resulting
from any Environmental Condition on or about the Leased Premises which occurs
due to the acts or omissions of Landlord and all of its respective members,
directors, officers, employees and agents for whom it is responsible (“Landlord
Contamination”). In case any action, suit or proceeding is brought against any
of the parties indemnified herein by reason of any Landlord Contamination,
Landlord will, at Landlord’s expense, by counsel reasonably approved by Tenant,
resist and defend such action, suit or proceeding, or cause the same to be
resisted and defended. The obligations of Landlord under this Section 21 shall
survive the expiration or earlier termination of this Lease.
     e. Testing and Remedial Work. Landlord may conduct tests and routine audits
on or about the Leased Premises for the purpose of determining the presence of
any Environmental Condition. If such tests and/or audits indicate the presence
of an

9



--------------------------------------------------------------------------------



 



Environmental Condition on or about the Leased Premises which occurs due to the
acts or omissions of Tenant or its respective members, directors, officers,
employees and agents for whom it is responsible, Tenant shall, in addition to
its other obligations hereunder, reimburse Landlord for the cost of conducting
such tests. Without limiting Tenant’s liability hereof, in the event of any such
Environmental Condition, Tenant shall promptly and at its sole cost and expense,
take any and all steps necessary to remedy the same, complying with all
provisions of applicable law hereof. Additionally, pursuant to a deed filed for
record on October 17, 1997 as Instrument Number 199710170122033, Recorder’s
Office, Franklin County, Ohio (“Deed”), it is the obligation of the United
States of America to undertake certain environmental remediation on the Real
Estate, which obligation may interfere with Tenant’s use of the Leased Premises.
Tenant agrees to make no claim against the United States of America as a result
of such interference so long as such remediation is in accordance with the terms
of the Deed.
     22. DEFAULT: Tenant agrees that any one or more of the following events
shall be considered events of default as said term is used herein:
     a. Tenant shall be adjudged an involuntary bankrupt, or a decree approving,
as properly filed, a petition or answer filed against Tenant asking
reorganization of Tenant under the Federal bankruptcy laws as now or hereafter
amended, or under the laws of any state, shall be entered, and any such decree
or judgment or order shall not have been vacated or set aside within sixty
(60) days from the date of entry or granting thereof; or
     b. Tenant shall file or admit the jurisdiction of the court and the
material allegations contained in any petition in bankruptcy or any petition
pursuant to or purporting to be pursuant to the Federal bankruptcy laws as now
or hereafter amended, or Tenant shall institute any proceeding or shall give its
consent to the institution of any proceedings for any relief of Tenant under any
bankruptcy or insolvency laws or any laws relating to the relief of debtors,
readjustment of indebtedness, reorganization, arrangements, composition or
extension; or
     c. Tenant shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Tenant or any of the
property of Tenant; or
     d. The Leased Premises are levied upon by any revenue officer or similar
officer on account of the actions of Tenant; or
     e. A decree or order appointing a receiver of the property of Tenant shall
be made and such decree or order shall not have been vacated or set aside within
sixty (60) days from the date of entry or granting thereof;
     f. Tenant shall abandon the Leased Premises during the term hereof; or
     g. Tenant shall default in keeping, observing or performing any of the
other covenants or agreements herein contained to be kept, observed and
performed by Tenant, and such default shall continue for thirty (30) days after
notice thereof in writing to Tenant, provided, however, that if the nature of
such default is such that the same cannot reasonably

10



--------------------------------------------------------------------------------



 



be cured within a thirty (30) day period, Tenant shall not be deemed to be in
default if it shall commence such cure within such thirty (30) day period and
thereafter rectify and cure such default with due diligence; or
     h. Tenant shall default under the Industrial Space Lease.
     23. REMEDIES: Upon the occurrence of any one or more of such events of
default, Landlord may at its election terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease. Upon termination of the
Lease, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Leased Premises immediately, and deliver possession thereof to Landlord, and
hereby grants to Landlord the full and free right, without demand or notice of
any kind to Tenant except as hereinabove expressly provided for, to enter into
and upon the Leased Premises in such event with or without process of Law and to
repossess the Leased Premises by force, self-help or otherwise without process
of law as Landlord’s former estate and to expel or remove Tenant and any other
who may be occupying or within the Leased Premises without being deemed in any
manner guilty of trespass, eviction, or forcible entry or detainer, without
incurring any liability for any damages resulting therefrom the cost of
performing any other covenants. Landlord may relet all or any part of the Leased
Premises for such rent and upon such terms as shall be satisfactory to Landlord.
Notwithstanding the foregoing, in the event that Landlord terminates this Lease
or Tenant’s right to possession of the Leased Premises due to a Tenant default
under Section 22(h), Landlord shall reimburse Tenant, for the unamortized value
of the unreimbursed leasehold improvements included in Tenant’s Work within
fifteen (15) days after receipt of a request and invoice from Tenant itemizing
such amount provided that any such default is cured.
     In addition to the foregoing, Landlord agrees that if Tenant is in default
under this Lease due to a default under the Industrial Space Lease, the
Landlord’s remedies exercised under this Lease shall be the same as the
Landlord’s remedies exercised under the Industrial Space Lease; i.e. Landlord
shall not declare Tenant in default under the Industrial Space Lease but permit
Tenant to subsequently remain in possession of the premises described therein
and simultaneously declare Tenant in default under this Lease due to the default
under the Industrial Space Lease and elect to terminate Tenant’s right to
possession of the Leased Premises. The parties agree that the intent of the
foregoing, is that the purpose of Tenant’s leasing of the Leased Premises is to
support its operations and activities at the premises described in the
Industrial Space Lease so that if Tenant is operating and in possession of the
premises described in the Industrial Space Lease it shall be entitled to use the
trailer parking spaces which comprise the Leased Premises. Notwithstanding the
foregoing, in the event that Tenant’s right to operate and possess the premises
described in the Industrial Space Lease is terminated then Tenant’s right to
operate and possess the Leased Premises shall terminate simultaneous with same.
     24. DEFAULT OF LANDLORD: Any failure by Landlord to observe or perform any
provision, covenant or condition of this Lease to be observed or performed by
Landlord, if such failure continues for thirty (30) days after written notice
thereof from Tenant to Landlord, shall constitute a default by Landlord under
this Lease, provided, however, that if the nature of such default is such that
the same cannot reasonably be cured within a thirty (30) day period, Landlord
shall not be deemed to be in default if it shall commence such cure within such
thirty (30) day period and thereafter rectify and cure such default with due
diligence.

11



--------------------------------------------------------------------------------



 



     Tenant may, but shall not be obligated to, cure any default by Landlord
solely with respect to the Leased Premises (specifically including, but not by
way of limitation, Landlord’s failure to pay the real estate taxes applicable to
the Leased Premises); and whenever Tenant so elects, all reasonable costs and
expenses are paid by Tenant in curing such default, including without limitation
reasonable attorney’s fees, shall be reimbursed by Landlord to Tenant within
thirty (30) days after demand therefor, together with copies of all invoices
evidencing such expenditures, together with interest (except in the case of said
attorneys’ fees) at the highest rate then payable by Landlord in the State of
Ohio, or, in the absence of such a maximum rate, at a rate per annum equal to
four percent (4%) in excess of the announced prime rate of interest of National
City Bank of Columbus, Columbus, Ohio in effect on the date of such advance,
from the date of the advance to the date of repayment by Landlord to Tenant. In
the event Landlord fails to reimburse Tenant, Tenant shall also have any and all
rights available under the laws of the state in which the Leased Premises are
situated.
     25. SUBORDINATION: This Lease is subject and subordinate to the lien of any
deed of trust, mortgage or mortgages now placed upon Landlord’s interest in the
Real Estate. Landlord reserves the right to subject and subordinate this Lease
at all times to the lien of any deed of trust, mortgage or mortgages hereafter
placed upon Landlord’s interest in the Leased Premises; provided, however, that
no default by Landlord, under any deed of trust, mortgage or mortgages, shall
affect Tenant’s rights under this Lease, so long as Tenant performs the
obligations imposed upon it hereunder and is not in default hereunder, and
Tenant attorns to the holder of such deed of trust or mortgage, its assignee or
the purchaser at any foreclosure sale. Tenant shall execute a commercially
reasonable instrument presented to Tenant for the purpose of effecting such
subordination. It is a condition, however, to the subordination and lien
provisions herein provided, that Landlord shall procure from any such mortgagee
an agreement in writing, which shall be delivered to Tenant or contained in the
aforesaid subordination agreement, providing in substance that so long as Tenant
shall faithfully discharge the obligations on its part to be kept and performed
under the terms of this Lease and is not in default under the terms hereof, its
tenancy will not be disturbed nor this Lease affected by any default under such
mortgage.
     26. SURRENDER: Upon the termination of this Lease, whether by forfeiture,
lapse of time or otherwise, or upon termination of Tenant’s right to possession
of the Leased Premises, Tenant will at once surrender and deliver up the Leased
Premises in good condition and repair, reasonable wear and tear and loss by fire
or other casualty excepted.
     27. QUIET ENJOYMENT: So long as Tenant is not in default under the
covenants and agreements of this Lease, Tenant’s quiet and peaceable enjoyment
of the Leased Premises shall not be disturbed or interfered with by Landlord or
by any person claiming by, through or under Landlord.
     28. HOLDING OVER: Tenant shall have no right to occupy the Leased Premises
or any portion thereof after the expiration of the Lease or after termination of
the Lease or of Tenant’s right to possession.
     29. AMENDMENT MUST BE IN WRITING: This document contains the entire
agreement between the parties hereto with respect to the subject matter hereof.
None of the covenants, terms or conditions of this Lease, to be kept and
performed by either party, shall in any

12



--------------------------------------------------------------------------------



 



manner be altered, waived, modified, changed or abandoned except by a written
instrument, duly signed and delivered by both parties hereto.
     30. NOTICES: Whenever under this Lease provisions are made for notice of
any kind to Landlord, it shall be deemed sufficient notice and sufficient
service thereof if such notice to Landlord is in writing, addressed to Landlord
at 1798 Frebis Avenue, Columbus, Ohio 43206-0410, or at such address as Landlord
may notify Tenant in writing, and deposited in the United States mail by
certified mail, return receipt requested, with postage prepaid or Federal
Express, Express Mail or such other expedited mail service as normally results
in overnight delivery, with a copy of same sent in like manner to (i) President,
Real Estate, 1800 Moler Road, Columbus, Ohio 43207, and (ii) Law Department,
1800 Moler Road, Columbus, Ohio 43207. Notice to Tenant shall be sent in like
manner to: General Counsel, 4150 East Fifth Avenue, Columbus, Ohio 43219, with a
copy to Sr. Vice President — Real Estate, 4150 East Fifth Avenue, Columbus, Ohio
43219. All notices shall be effective upon receipt or refusal of receipt. Either
party may change the place for service of notice by notice to the other party.
     31. LAW APPLICABLE: This Lease shall be construed and enforced in
accordance with the laws of the state where the Leased Premises are located.
     32. COVENANTS BINDING ON SUCCESSORS: All of the covenants, agreements,
conditions, and undertakings contained in this Lease shall extend and inure to
and be binding upon the heirs, executors, administrators, successors and assigns
of the respective parties hereto, the same as if they were in every case
specifically named, and wherever in this Lease reference is made to either of
the parties hereto, it shall be held to include and apply to, wherever
applicable, the heirs, executors, administrators, successors and assigns of such
party. Nothing herein contained shall be construed to grant or confer upon any
person or persons, firm, corporation or governmental authority, other than the
parties hereto, their heirs, executors, administrators, successors and assigns,
any right, claim or privilege by virtue of any covenant, agreement, condition or
undertaking in this Lease contained.
     33. BROKERAGE: Landlord and Tenant each represent to the other that they
have not entered into any agreement or incurred any obligation in connection
with this transaction which might result in the obligation to pay a brokerage
commission. Landlord and Tenant hereby covenant to pay, hold harmless, indemnify
and defend the other party from and against any and all costs, expenses or
liability for any compensation, commissions and charges claimed by any broker or
agent with respect to this Lease or the negotiation thereof on account of the
actions of the indemnifying party.
     34. FORCE MAJEURE: In the event either party hereto (the “Delayed Party”)
shall be delayed or hindered in or prevented from the performance of any act
required under this Lease by reason of strikes, lockouts, labor troubles,
inability to procure materials, failure of power, the unforeseen application of
restrictive governmental laws or regulations, riots, insurrection, war, acts of
terrorism or other reason of a like nature not the fault of the Delayed Party in
performing work or doing acts required under the terms of this Lease, then
performance of such act shall be excused for the period of the delay, and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay, provided that the Delayed Party notified
the other party within fifteen (15) days of the Delayed Party being informed of
the occurrence of the event

13



--------------------------------------------------------------------------------



 



causing such delay. The provisions of this section shall not operate to excuse
either party from the payment of any monetary sums due under the terms of this
Lease.
     35. EXCULPATION OF LANDLORD: It is expressly understood and agreed that
nothing in this Lease contained shall be construed as creating any liability
whatsoever against Landlord personally, its members, officers, directors,
shareholders or partners, and in particular without limiting the generality of
the foregoing, there shall be no personal liability to pay any indebtedness
accruing hereunder or to perform any covenant, either express or implied, herein
contained, or to keep, preserve or sequester any property of Landlord, and that
all personal liability of Landlord of every sort, if any, is hereby expressly
waived by Tenant, to the extent permitted by law, and by every person now or
hereafter claiming any right or security hereunder; and that so far as the
parties hereto are concerned, the owner of any indebtedness or liability
accruing hereunder shall look solely to the Leased Premises for the payment
thereof.
     If the Tenant obtains a money judgment against Landlord, any of its
officers, directors, shareholders, partners, or their successors or assigns
under any provisions of or with respect to this Lease or on account of any
matter, condition or circumstance arising out of the relationship of the parties
under this Lease, Tenant’s occupancy of the building or Landlord’s ownership of
the Leased Premises, Tenant shall be entitled to have execution upon any such
final, unappealable judgment only upon Landlord’s fee simple estate in the Real
Estate and the rents and profits thereof, and not out of any other assets of
Landlord, or any of its members, officers, directors, shareholders or partners,
or their successor or assigns; and Landlord shall be entitled to have any such
judgment so qualified as to constitute a lien only on said fee simple estate and
the rents and profits thereof.
     36. AIRPORT ACCESS: Tenant acknowledges that it shall have no right of
access to Port Columbus International Airport by virtue of this Lease. Any such
access shall be pursuant to the terms of a separate agreement between Tenant and
the Columbus Airport Authority, if any. In the event Tenant enters into such an
agreement with the Columbus Airport Authority, Tenant agrees to abide by all of
the terms and conditions thereof, and Tenant shall indemnify Landlord in the
event of any liability to Landlord on account of Tenant’s non-compliance
therewith.
     37. CONSENT: Whenever this Lease requires the consent of either party
hereto, such consent shall not be unreasonably withheld, delayed or conditioned;
provided, however, that this provision shall not apply where a specific standard
is otherwise set forth for granting or withholding consent in this Lease.
     38. SHORT FORM LEASE. This Lease shall not be recorded, but the parties
agree, at the request of either of them, to execute a Short Form Lease for
recording, containing the names of the parties, the legal description and the
term of the Lease.
     39. TIME OF ESSENCE. Time is of the essence of this Lease, and all
provisions herein relating thereto shall be strictly construed.
     40. RELATIONSHIP OF THE PARTIES. Nothing contained herein shall be deemed
or construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership, or of joint venture, by
the parties hereto, it being understood and

14



--------------------------------------------------------------------------------



 



agreed that no provision contained in this Lease or any acts of the parties
hereto shall be deemed to create any relationship other than the relationship of
Landlord and Tenant.
     41. CAPTIONS. The captions of this Lease are for convenience only and are
not to be construed as part of this Lease and shall not be construed as defining
or limiting in any way the scope or intent of the provisions hereof.
     42. SEVERABILITY. If any term or provision of this Lease shall to any
extent be held invalid or unenforceable, the remaining terms and provisions of
this Lease shall not be affected thereby, but each term and provision of this
Lease shall be valid and be enforced to the fullest extent permitted by law.
     43. LANDLORD MEANS OWNER. The term “Landlord” as used in this Lease, so far
as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners at the time in question of
the fee of the Real Estate, and in the event of any transfer or transfers of the
title to such fee, Landlord herein named (and in case of any subsequent transfer
or conveyances, the then grantor) shall be automatically freed and relieved,
from and after the date of such transfer or conveyance, of all liability as
respects the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed; provided that any funds in
the hands of such Landlord or the then grantor at the time of such transfer, in
which Tenant has an interest, shall be turned over to the grantee, any amount
then due and payable to Tenant by Landlord or the then grantor under any
provisions of this Lease shall be paid to Tenant and such successor Landlord or
the then grantor shall be obligated to assume Landlord’s obligations under this
Lease.
     44. LANDLORD’S AND TENANT’S EXPENSES. Tenant agrees to pay on demand
Landlord’s expenses, including reasonable attorneys’ fees, expenses and
administrative hearing and court costs incurred either directly or indirectly in
enforcing any obligation of Tenant under this Lease, in curing any default by
Tenant or in connection with appearing, defending or otherwise participating in
any action or proceeding arising from the filing, imposition, contesting,
discharging or satisfaction of any lien or claim for lien, in defending or
otherwise participating in any legal proceedings initiated by or on behalf of
Tenant wherein Landlord is not adjudicated to be in default under this Lease, or
in connection with any investigation or review of any conditions or documents in
the event Tenant requests Landlord’s agreement, approval or consent to any
action of Tenant which may be desired by Tenant or required of Tenant hereunder.
     Landlord agrees to pay on demand Tenant’s expenses, including reasonable
attorneys’ fees, expenses and administrative hearing and court costs incurred
either directly or indirectly in enforcing any obligation of Landlord under this
Lease, in curing any default by Landlord in the Leased Premises or in connection
with appearing, defending or otherwise participating in any action or proceeding
arising from the filing, imposition, contesting, discharging or satisfaction of
any lien or claim for lien, in defending or otherwise participating in any legal
proceedings initiated by or on behalf of Landlord wherein Tenant is not
adjudicated to be in default under this Lease, or in connection with any
investigation or review of any conditions or documents in the event Landlord
requests Tenant’s agreement, approval or consent to any action of Landlord which
may be desired by Landlord or required of Landlord hereunder.

15



--------------------------------------------------------------------------------



 



     45. EXECUTION OF LEASE BY LANDLORD. The submission of this document for
examination and negotiation does not constitute an offer to lease, or a
reservation of, or option for, the Leased Premises and this document shall
become effective and binding only upon the execution and delivery hereof by
Landlord and by Tenant. All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein.
     46. EXHIBITS.

  A.   Illustration of Columbus International Aircenter     B.   Site Plan of
Leased Premises     C.   Tenant’s Work

(SIGNATURES ON FOLLOWING PAGE)

16